The bond which the sureties voluntarily signed and by virtue of which the defendant in the original case was released from custody recited that the charge preferred against the defendant was for the offense of perjury. Davis v. State, 112 Okla. 298,240 P. 1069. The terms and conditions of the bond were that defendant was bound to answer to the district court. This he failed to do. In Manning v. State ex rel. Williams,190 Okla. 427, 122 P.2d 987, this court held a surety in such a case was liable on a bond taken before preliminary hearing.
It is thought the bond was a valid instrument (Pacific Indemnity Co. v. Superior Court, etc., 102 Cal. App. 566,283 P. 345; 6 C. J. 995; 8 C.J.S. 195) and that by forfeiture adjudicated, liability ensues.